Citation Nr: 0207963	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  00-11 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
rotary subluxation of the right scaphoid, tendinitis of the 
right wrist, de Quervain's tenosynovitis and carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had service from September 1979 to September 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The RO denied the claim for an 
evaluation in excess of 20 percent for rotary subluxation of 
the right scaphoid, tendinitis of the right wrist; de 
Quervain's tenosynovitis and carpal tunnel syndrome.  

In November 2000 the RO increased the evaluation of rotary 
subluxation of the right scaphoid, tendinitis of the right 
wrist; de Quervain's tenosynovitis and carpal tunnel syndrome 
to 30 percent effective April 1, 1999.

By rating decision of December 2001 the RO denied entitlement 
to service connection for carpal tunnel syndrome of the left 
wrist, high cholesterol, depression and a right shoulder 
condition.  Service connection was granted for reactive 
lymphadenopathy of the right axilla, and a 10 percent 
evaluation was assigned effective October 18, 1999.  In 
February 2002, the veteran filed notice of disagreement, 
specifying her disagreement with the denial of service 
connection for a right shoulder condition and with the rating 
assigned for reactive lymphadenopathy.  A statement of the 
case with regard to these matters has not yet been issued by 
the RO, and these issues will be dealt with in the remand 
below.  In the notice she also referred to a right breast 
condition; no such issue was decided in the December 2001 RO 
decision.  If the veteran wishes to claim service connection 
for a right breast disability, she should so notify the RO.  

The veteran provided oral testimony before a Hearing Officer 
in August 2000 and before the undersigned Member of the Board 
at the RO in March 2002; transcripts of both hearings have 
been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right hand and wrist disability is 
productive of moderate incomplete paralysis of the median 
nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
rotary subluxation of the right scaphoid, tendinitis of the 
right wrist, de Quervain's tenosynovitis and carpal tunnel 
syndrome have not been met.  38 U.S.C.A. §§ 1155 (West 1991), 
5107 (West Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 4.71a, 
Diagnostic Code 5024, 4.124a, Diagnostic Code 8515 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action of March 1995 service connection was 
initially granted for rotary subluxation of the right 
scaphoid; tendinitis, right wrist and de Quervain's 
tenosynovitis with an evaluation of 20 percent assigned.  The 
grant was based on service medical records, which documented 
treatment for right hand and wrist complaints.

By rating action of November 2000, the RO granted an 
increased evaluation to 30 percent for the veteran's right 
hand and wrist disability.  The increase was based upon 
testimony from the veteran during her personal hearing 
wherein she testified as to the severity of her right hand 
and wrist disability and an October 2000 VA compensation 
examination.

The medical evidence of record shows that in February 1998 
the veteran underwent surgical reconstruction of the right 
thumb.  In July 1998 the RO granted a temporary evaluation of 
100 percent under 38 C.F.R. § 4.30 from February 10, 1998 
through April 30, 1998 for the veteran's service connected 
right hand and wrist disability based on treatment 
necessitating convalescence.  Thereafter, the evaluation for 
rotary subluxation of the right scaphoid; tendinitis of the 
right wrist; de Quervain's tenosynovitis was continued as 20 
percent disabling from May 1, 1998.  

Further included in the record are VA Medical Center (MC) 
occupational therapy progress notes for treatment of the 
right hand and wrist variously dated from April to September 
1998.  The report dated in late April shows that the veteran 
tolerated functional exercises such as sanding for ten 
minutes with no requests for rest.  She could squeeze-out a 
wet washcloth for ten minutes using her right hand 
predominantly.  She tolerated buoy exercises but complained 
of fatigue after five to ten minutes.  The assessment was 
that she was less apprehensive about moving her hand.  The 
report dated in late May shows the veteran had complaints of 
pain of the right index finger with flexion.  It was noted 
that she had 30 degrees wrist extension and flexion.  She 
could tolerate ten minutes of sanding, arm bike and towel 
wringing.  The assessment was that she was improving.  

In June 1998 the veteran was provided a wrist extension cast.  
On removal of the cast in July 1998, wrist extension had 
increased to 50 degrees.  The assessment indicated that she 
continued to volitionally suppress her right wrist and did 
not allow extension.  By the end of July the veteran had full 
range of motion of her fingers and the impression was that 
reflex sympathetic dystrophy (RSD) had resolved.  Progress 
notes of September 1998 indicate that the veteran had lost 
range of motion in her wrist and hand due to lack of 
exercise.  Range of motion of her wrist was ten degrees 
extension and 60 degrees flexion.

By rating decision of November 1998 the RO granted an 
extension of the temporary total evaluation because of 
treatment for the veteran's hand/wrist disability to August 
1, 1998.

A VA examination was conducted in May 1999.  On examination 
of the right hand there was swelling, tenderness of the right 
thumb region, and poor handgrip.  The diagnoses were de 
Quervain's disease and right wrist tendonitis.  The x-ray 
report of the right hand showed two orthopedic screws 
overlying the greater multangular.  The right hand was 
otherwise unremarkable.  The impression was previous surgery 
of the right wrist.  The x-ray report of the right wrist 
showed two orthopedic screws overlying the greater 
multangular and no significant degenerative changes.  Range 
of motion studies showed wrist extension from zero to 50 
degrees (normal: 0-70); flexion from zero to 70 degrees 
(normal: 0-80); ulnar deviation from zero to 28 degrees 
(normal: 0-30); and radial deviation from zero to 20 degrees 
(normal: 0-20).

In July 1999 the veteran was seen by a private physician for 
a second opinion evaluation of her right hand.  She reported 
that she did not have pain in the thumb but that she had 
swelling and stiffness and that her thumb was difficult to 
use.  Examination of the right thumb revealed no significant 
tenderness.  There was some thickening at the thumb carpal 
metacarpal joint on the right hand.  There was no instability 
of the thumb carpal metacarpal joint.  She almost had full 
range of motion of the thumb.  X-rays showed no subluxation 
of the joints.  The impression was status post reconstruction 
of the thumb for instability of the right hand.  

VAMC occupational therapy hand clinic progress notes of 
November 1999 indicate that the veteran worked as a file room 
clerk four days a week and that she was a full-time student.  
The veteran complained that she had pain in both hands for 
the previous two months.  She also complained of forearm pain 
and numbness and tingling in her palm and wrist.  She 
reported that she had been awakened by night pain.  She wore 
splints that helped but they made her hand stiff and she had 
swelling.  On examination there was full range of motion of 
the fingers and wrists radial was 2+/2+.  There was normal 
sweat and no thenar atrophy.  The assessment was overuse 
versus RSD versus perhaps early wrist arthritis.  

In April 2000 the veteran presented at VAMC with complaints 
of right hand pain.  She had chronic complaints of nerve 
tingling and some weakness in the right hand and arm.  She 
reported that her condition had been constant since she had 
surgery for a chipped bone in her wrist and had screws put in 
her wrist.  She stated that the pain had increased over the 
last few years and that her occupation had caused her hand 
and thumb to go numb and "fall."  On examination she had 
very mild swelling of her hand.  She had full range of motion 
with decreased flexion of the wrist.  Her grip was 5/5 and 
she had positive Tinel's sign.  She was diagnosed with 
neuropathy and rule out of carpal tunnel.  In addition, an 
April 2000 occupational therapy report showed the veteran had 
decreased light touch of the right volar hand and wrist; all 
other areas were normal.  Her average right grip was 47 
pounds and the left was 53.  Her right pinch tip was 11 
pounds and the left was 13.  She was assessed with continued 
decreased sensation.  It was recommended that she continue 
wearing the splint. 

In a May 2000 statement, the veteran contended that she 
suffers with constant pain and edema in her right hand.  
Relating to her employment, she stated that she could not 
pull medical records off the shelves nor file them due to 
intermittent dropping of the records, which occurred 
frequently.  She had been diagnosed with carpal tunnel 
syndrome in her right and left hand and had been advised by a 
physician to sleep with both hands in braces.  She had 
frequent tingling sensation in the right and left hand.  She 
had difficulty performing her daily activities.

At her personal hearing before the Hearing Officer at the RO 
in August 2000, the veteran testified that she did not have 
full range of motion of her wrist and that her wrist was 
painful.  The pain was constant.  The wrist was often stiff, 
tingling and weak and her hand jumped.  Hearing Transcript 
(Tr.), pp. 1-2.  She could not open an exit door when she 
tried.  She had had reconstructive surgery on her right hand 
and she had worn a brace.  Tr., p. 2.  At times she did not 
have feeling in her hand.  Her fingers got numb and her hand 
tingled.  Tr., p. 3.  Her right hand cramped and swelled.  
She did not have full range of motion in her fingers and her 
thumb had limited use.  When she picked up something she used 
two fingers.  She had problems gripping and holding and she 
could not wrap her fingers or thumb around a glass.  Tr., p. 
5.  She had problems with dressing herself.  She had taken 
Naprosyn and Tylenol for her hand and wrist.  She stated that 
she was employed but that she was slow and it bothered her to 
use her hand a lot.  Tr., p. 6.  She is right handed and does 
not lift with her right hand.  Tr., p. 7.  

In July 2000 an electromyograph (EMG) and nerve conduction 
study of the bilateral upper extremities was conducted to 
rule out carpal tunnel syndrome.  The results revealed normal 
findings.

A VA examination was conducted in October 2000.  The veteran 
reported problems with her wrist.  She reported that she had 
a sharp-type pain, weakness, fatigability, lack of endurance, 
stiffness, swelling , heat, occasional locking, and redness 
of the wrist.  She reported no problems with instability or 
giving away, but stated that she frequently picked up an 
object and dropped it due to her wrist.  During periods of 
flare-up, she reported that wrist pain was at a level of ten 
on a scale of zero to ten.  She reported that the pain 
occurred approximately five times a month and lasted three to 
four days and often disturbed her sleep.  She further 
reported that the use of her hand, especially with her 
current job, precipitated the pain.  She had not missed days 
from work due to pain.  She had increased pain with movement 
of the wrist and gripping activities.  She wore bilateral 
wrist braces at night but reported that she did not believe 
they were effective.  

On examination of the right wrist there was mild swelling, 
tenderness with palpation, redness in the palmar aspect below 
the little finger and a 2.5-centimeter well-healed surgical 
scar.  Range of motion was zero to 34 degrees dorsiflexion, 
palmar flexion was zero to 58 degrees, ulnar deviation was 
zero to 12 degrees and radial deviation was zero to 8 
degrees.  There was fairly severe pain with range of motion.  
Grip was 5/5, but there was difficulty in maintaining the 
grip and the veteran was unable to hold small or large 
objects in a grip against resistance.  She had difficulty 
picking up objects on a flat surface with her right hand.  
Her movements were slow and poorly coordinated.  She used her 
index and middle fingers for gripping rather than the thumb.  
She was diagnosed with degenerative joint disease of the 
right thumb, rotary subluxation of the right scaphoid, 
tendonitis of the right wrist and de Quervain's tenosynovitis 
of the right wrist.

Examination of the right hand revealed range of motion of the 
thumb, proximal interphalangeal joint (PIP) from zero to 50 
degrees, and metacarpointerphalangeal joint (MIP) from zero 
to 45 degrees; index, PIP from zero to 25 degrees, MIP from 
zero to 112 degrees and distal interphalangeal joint (DIP) 
from zero to 60 degrees; middle finger, PIP from zero to 64 
degrees, MIP from zero to 110 degrees and DIP from zero to 44 
degrees; ring finger, PIP from zero to 95 degrees, MIP from 
zero to 90 degrees, and DIP from zero to 40 degrees; little 
finger, PIP from zero to 75 degrees, MIP from zero to 92 
degrees, DIP from zero to 94 degrees.  The veteran 
experienced pain with range of motion and strength testing of 
the right hand fingers.  There were negative Tinel's and 
Phelan signs.  Deep tendon reflexes of the upper extremities 
were 2+.  Motor strength testing with grip was 5/5.  
Dexterity was poor.  She was unable to hold objects in her 
right hand against resistance.  She had difficulty picking up 
objects from a flat surface.  The diagnosis was degenerative 
joint disease of the right thumb, status post-reconstructive 
surgery.  The examiner noted that the veteran had functional 
deficits, secondary to pain and decreased range of motion.  
X-rays of the right hand showed satisfactory joint spaces and 
the right hand within  satisfactory limits.  X-ray of the 
right wrist showed a possible rupture of the scaphoid lunate 
ligament with (-)5 millimeter ulnar variance and orthopedic 
clips in the greater multangular bone.

In July 2001, the veteran underwent a VA examination for 
peripheral nerves.  She essentially reported that she had 
pain in her right hand and wrist.  Examination of the muscle 
mass of the right and left upper extremities was essentially 
symmetrical.  She had less muscle strength in the right wrist 
with flexion, abduction, adduction, and extension due to the 
pain in the right wrist area.  The grasp strength in the 
right hand was slightly less than the left hand.  She was 
able to appose the tip of the thumb to tips of the fingers in 
both hands with good strength, but it was slightly weaker on 
the right.  Vibratory sensation was intact in both hands but 
there was a questionable area of hypoesthesia distal to the 
right thumb operative scar.  Reflexes in the upper 
extremities were equal and normal.  The diagnosis was history 
compatible with previous bilateral carpal tunnel syndrome, 
normal nerve conduction and EMG studies.

On examination of the joints in July 2001, the veteran 
complained of pain of the medial aspect of the wrist and over 
the right thumb as well as in the fingers, the palms, the 
anterior aspects of the right forearm and up into the 
brachium and into the shoulder.  She reported that she had 
pain daily and had taken medications to help her wrist.  She 
reported that she had difficulty using her right hand and the 
grasp was painful.  She stated that the right hand was 
constantly swollen.  She had a well-healed surgical scar over 
the metacarpal, carpal area of the right thumb and the scar 
was nontender.  Deep pressure in the area produced pain.  
There was some pain on pressure of the metacarpophalangeal 
joint of the thumb.  There was pain on tapping and pressure 
over the carpal tunnel.  Tinel's sign and Phalen sign were 
normal.  Grip strength was good in the right hand.  
Apposition strength of the tip of the thumb to the tips of 
the fingers on the right was slightly weaker than on the 
left.  She had pain on active flexion and extension at the 
right wrist.  The diagnoses were degenerative joint disease 
of the right thumb, status post right thumb reconstruction, 
previous rotary subluxation of the right scaphoid, tendinous 
synovitis of the right wrist.

At her personal hearing in March 2002 the veteran testified 
that she did not have full range of motion in her right wrist 
and that her wrist was painful.  Tr., p. 2.  She stated that 
sometimes her wrist had hurt so bad that she had to stop what 
she was doing.  When using her wrist it would get tired along 
with her thumb.  The pain was constant and there was 
stiffness that came and went.  She had weakness, spasms and 
swelling of the wrist and she slept in a wrist brace.  Tr., 
p.3.  There were times when she had no feeling in her 
fingertips.  Her fingertips would get cold, numb and they 
would tingle.  Tr., p. 4.  Her fingers and hand would get 
stiff, and she had cramps, swelling and locking. Tr., pp. 5-
6.  She reported that when she used her hand for more than 
half a day it would get tired and would not work.  She lacked 
full strength in her right fingers and hand and she had 
difficulty holding items.  She could bend her fingers around 
small cylinder built objects but she would still drop it.  
Tr., pp. 6-7.  She could pick-up and hold a sheet of paper 
between her thumb and middle finger.  Tr., p. 7.  She had 
problems buttoning and tying strings.  She was unable to 
type.  Tr., p. 8.  She had not taken medication for the pain 
in the wrist.  She was employed as a clerk pulling charts and 
her employability had been affected because she could not 
keep up the pace and she carried fewer files as compared to 
the other employees.  Tr., p. 10.  She testified that it had 
hurt when she tried to write.  Tr., pp. 11-12.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).

The RO currently evaluates the veteran's right hand and wrist 
disability by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024-8515.  Under Diagnostic Code 5024 tenosynovitis is 
rated as arthritis according to limitation of motion of the 
affected part.  Limitation of wrist motion is rated under 
Diagnostic Codes 5214-5215.

38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis, provides that when limitation of motion is 
noncompensable, a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  However, Note 2 to 
Code 5003 clarifies that the 10 and 20 percent ratings based 
on X-ray findings will not be utilized in evaluating 
disability under Code 5024.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, dorsiflexion 
of less than 15 degrees results in a 10 percent rating for 
the major or minor wrist, and palmar flexion limited in line 
with the forearm, major or minor, also warrants a 10 percent 
rating.

Ankylosis of the wrist in a favorable position in 20 degrees 
to 30 degrees of dorsiflexion is evaluated as 30 percent 
disabling if the major wrist is affected and 20 percent 
disabling if the minor wrist is affected.  If not in the 
favorable position, a 30 percent evaluation is assigned for 
the minor wrist and a 40 percent evaluation is assigned for 
the major wrist.  Ankylosis in an unfavorable position, in 
any degree of palmar flexion or with ulnar or radial 
deviation is evaluated as 50 percent disabling when there is 
involvement of the major wrist and 40 percent disabling where 
the minor wrist is affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  The Board notes that ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  The term 
"incomplete paralysis" indicates impairment of function of a 
degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a, Note. Neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating for neuritis not characterized by organic changes will 
be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123 (2001).  Peripheral neuralgia, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2001).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, paralysis of 
the median nerve, a 70 percent evaluation for the major 
extremity (60 percent for the minor extremity) is warranted 
if the evidence establishes complete paralysis of the median 
nerve with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances.

Compensation is also provided for incomplete paralysis of the 
median nerve that is severe (50 percent major/40 percent 
minor extremity), moderate (30 percent major/20 percent minor 
extremity), and mild (10 percent for the major or minor 
extremity).  38 C.F.R. 4.124a, Diagnostic Code 8515 (2001).

The RO previously rated the veteran's disability under 
Diagnostic Codes 5024-5308.  Diagnostic Code 5308 provides 
ratings for injury to Muscle Group VIII of the dominant hand 
when there is evidence of slight (0 percent), moderate (10 
percent), moderately severe (20 percent) or severe (30 
percent) muscle injury.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5308 (2001).  The Board notes that 30 percent is the 
maximum rating available under Diagnostic Code 5308.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance; weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40.  The provisions of 38 C.F.R. § 
4.45 and 4.59 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Although it is possible for a veteran 
to have separate and distinct manifestations from the same 
injury that would permit rating under several diagnostic 
codes, pyramiding, that is the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2001).  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2001).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  "It 
is clear that to deny a claim on its merits, the evidence 
must preponderate against the claim." Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert.

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001).  Among other things, this law eliminates the 
concept of a well-grounded claim, and supercedes the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other 
than those provided by the VCAA." 66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been fulfilled.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  By virtue of the rating decisions, statement of the 
case (SOC), supplemental SOCs (SSOC) and VA letters to the 
veteran, including that dated in April 2001, issued during 
the pendency of the appeal, the veteran was given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate the claim.  Furthermore, the RO has provided 
the specific laws and regulations pertaining to increased 
evaluations.  In light of the above, the Board finds that the 
duty to notify has been sufficiently complied with in this 
case.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by her to obtain. In particular, the RO has 
obtained private and VA medical records referred to by the 
veteran.  Service medical records have also been obtained.  
The veteran was afforded VA examinations in May 1999, October 
2000 and July 2001.  She also proffered testimony at personal 
hearings in August 2000 and March 2002, and other evidence 
pertinent to her claim has been associated with the claims 
file.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Having determined that the duty to notify and assist have 
been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.

The veteran's right hand and wrist disability has been 
evaluated under Diagnostic Codes 5024 (tenosynovitis) and 
8515 (median nerve paralysis) and assigned a 30 percent 
evaluation.  Diagnostic Code 8515 provides for a 30 percent 
evaluation for moderate, incomplete paralysis of the major 
side.  See 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8515 
(2001).  A higher evaluation of 50 percent is warranted where 
there is severe, incomplete paralysis of the major side.  A 
maximum 70 percent evaluation is warranted where there is 
complete paralysis of the major side.  

After a careful review of the medical evidence, the Board 
finds that the 30 percent evaluation under Diagnostic Code 
8515 more nearly approximates the disability present in this 
case.  The Board notes the veterans complaints of stiffness 
in the hand and findings of mild swelling.  However, the 
Board also notes that the July 2001 neurological examination 
was "essentially and nearly" normal.  The veteran's right 
hand grasp strength was slightly less than in the left hand 
and she was able to appose the tip of the thumb to the tip of 
the fingers with good strength, although it was slightly 
(emphasis added) weaker on the right side.  Furthermore, 
there were no abnormal reflexes.  These findings of only 
slight or mild decreases in grip and strength were consistent 
with previous examinations.  Moreover, the July 2000 nerve 
conduction study and EMG were normal.  X-rays of the right 
hand taken in May 1999 were essentially unremarkable, except 
for the orthopedic screws, and no significant degenerative 
changes were shown on the x-ray of the right wrist.  X-rays 
of the right hand in October 2000 showed metal clips but no 
arthritis was indicated.  Overall, the medical evidence of 
record does not support findings of severe incomplete 
paralysis, which is required in order to warrant the next 
higher evaluation of 50 percent under Diagnostic Code 8515.

The Board has considered the argument of the veteran's 
representative that the veteran's disability should be 
evaluated as severe under Diagnostic Code 8515 because it was 
previously evaluated as moderately-severe under Diagnostic 
Code 5308 (impairment of the Muscle Group VIII) and should 
not be down-graded to moderate disability.  Disability from 
injuries to the muscles and nerves may overlap and when there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the higher rating.  See 38 C.F.R. § 4.7.  As 
noted above, the record is devoid of medical evidence that 
establishes that the veteran's right hand and wrist 
disability is productive of severe incomplete paralysis of 
the medial nerve.  Therefore, the veteran's disability 
picture does not more nearly approximates the criteria 
required for the higher evaluation of 50 percent under 
diagnostic code 8515.  In this case, the rating under 
peripheral nerve damage contemplates, among other symptoms, 
the limitation of motion and weakness which would be 
considered under the code for rating muscle damage.  
Therefore, separate ratings under these codes would result in 
pyramiding of ratings, which is forbidden under the 
regulations.  38 C.F.R. § 4.14 (2001).

The Board has considered whether an evaluation in excess of 
30 percent is warranted under any other Diagnostic Code and 
finds that there is no medical evidence demonstrating 
ankylosis of the wrist or fingers to warrant a higher 
evaluation under Diagnostic Codes 5214 (ankylosis of the 
wrist), or 5216-5222 (ankylosis of the fingers).

The medical evidence of record supports the veteran's 
contention that she has functional limitations due to pain of 
her right hand and wrist disability.  The Court, in DeLuca, 
supra, held that where an evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  However, the Court has also held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Here, the veteran is 
currently evaluation under Diagnostic Code 8515, which is not 
based solely on limitation of motion.  Therefore the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain are not for application in this instance.

The Board notes that the Court has held that scarring, such 
as that resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars, which are shown to be poorly 
nourished, and which manifest repeated ulceration.  
Diagnostic Code 7804 allows a 10 percent disability rating 
for superficial scars, which are noted to be tender and 
painful on objective demonstration.  38 C.F.R. § 4.118 
(2001).  In this case, the recent VA examination in July 2001 
shows that the veteran's residual surgical scar from her 
February 1998 right thumb reconstruction was well healed and 
nontender.  Accordingly, as the evidence does not show that 
the veteran had a residual poorly nourished, repeatedly 
ulcerating, or tender and painful scar, a compensable rating 
due to scarring is not warranted.

The Board has considered whether an extra-schedular 
evaluation is warranted.  However, the Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  In 
the April 2000 SOC, the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.321(b)(1); the RO did not grant 
the veteran an increased evaluation on this basis.  
Nevertheless, after a review of the evidence, the Board finds 
no basis on which to refer this case to the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation for the veteran's right hand and 
wrist disability under 38 C.F.R. § 3.321.

Finally, the Board notes that this appeal arises from the 
rating assigned on an original grant of service connection 
for the disability.  Thus, "staged" ratings may be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board concludes that the level of disability has 
remained essentially stable throughout the appeal period, 
and, therefore, "staged" ratings are not appropriate.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or her representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no other provision 
upon which to assign an increased evaluation for rotary 
subluxation of the right scaphoid, tendinitis of the right 
wrist, de Quervain's tenosynovitis and carpal tunnel 
syndrome.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
rotary subluxation of the right scaphoid, tendinitis of the 
right wrist, de Quervain's tenosynovitis and carpal tunnel 
syndrome is denied.


REMAND

As noted above, by rating decision of December 2001 the RO 
denied entitlement to service connection for a right shoulder 
condition.  Service connection was granted for reactive 
lymphadenopathy of the right axilla, and a 10 percent 
evaluation was assigned effective October 18, 1999.  In 
February 2002, the veteran filed a notice of disagreement, 
specifying her disagreement with the denial of service 
connection for a right shoulder disability and the rating 
assigned for reactive lymphadenopathy.  A statement of the 
case with regard to these matters has not yet been issued by 
the RO.  The Court of Appeals for Veterans Claims has held 
that in a case in which an appellant has expressed 
disagreement in writing with an RO decision and the RO has 
not issued a statement of the case, the Board must remand the 
issue to the RO for issuance of a staement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following action:

The RO should furnish the veteran with a 
statement of the case with regard to the 
issues of service connection for a right 
shoulder condition and an initial 
evaluation in excess of 10 percent for 
reactive lymphadenopathy of the right 
axilla.  These issues should not be 
returned to the Board unless a timely 
substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

